COURT OF APPEALS OF VIRGINIA


Present: Judges Benton, Bumgardner and McClanahan
Argued by teleconference


REBECCA AMARANTIDES, N/K/A
 REBECCA ELLIOTT, F/K/A
 REBECCA COLONNA
                                         MEMORANDUM OPINION ∗ BY
v.   Record No. 2838-02-4           JUDGE ELIZABETH A. McCLANAHAN
                                              JULY 15, 2003
JOHN AMARANTIDES


            FROM THE CIRCUIT COURT OF FAIRFAX COUNTY
                     Stanley P. Klein, Judge

          A. L. Robertson, Jr. (Law Office of Lewis and
          Associates, on brief), for appellant.

          Thomas D. Hughes IV (Law Offices of Thomas D.
          Hughes, IV, on brief), for appellee.


     Rebecca Elliott, nee Amarantides (wife), appeals an award

of attorney's fees and costs to John Amarantides (husband) in a

child custody dispute.   Wife contends: (1) the trial court

abused its discretion in hearing a motion for award of fees and

costs after the Supreme Court of Vancouver, British Columbia,

had already ruled on the same issue; and (2) husband was

precluded from relitigating the issue of fees and costs by the

doctrine of res judicata.    The two questions raise a single

issue, which is whether the trial court erred in granting




     ∗
       Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
husband's motion on fees and costs.    For the reasons that

follow, we affirm the judgment of the trial court.

                          I.    Background

     The parties married on August 12, 1994.    One child was born

of the marriage on December 27, 1995.    In February 1997, the

parties separated.   They were divorced by final decree on June

11, 1999.   Husband was awarded primary physical custody of the

child in a June 23, 1999 order.    In February 2001, during what

was supposed to have been a one-week access visit, wife, without

permission of husband, and in violation of the custody order,

left Virginia with the child.

     In June 2001, husband located wife and child in Vancouver,

British Columbia and began proceedings to retrieve the child.

On July 4, 2001, the Canadian court granted husband's request

and allowed him to return to Virginia with the child.   Just

before the close of the hearing, husband's counsel stated that

he wanted to submit actual costs under the Hague Convention.

The Canadian judge replied, "In this situation, I think I can

stop you.   In the present situation I would not be ordering

costs."   Counsel replied, "Very well, my lord."   The judge

continued, "If it were a stranger to the child, that would be a

different ball game.   But it's not it's the mother.   Thank you."

     In April 2002, husband petitioned the Virginia circuit

court for a rule to show cause against wife, arguing that she

was in contempt of court for failure to pay court-ordered child
                             - 2 -
support and that she was responsible for the expenses husband

incurred to have the child returned from Canada.         The court held

a show cause hearing on July 25, 2002, at which the trial judge

held wife in contempt of court.       In order to purge herself of

the contempt, wife was required to pay $18,375.34, which

included the support arrearage and husband's fees and costs

associated with retrieving the child from Canada.

     On July 26, 2002, the court entered an order acknowledging

that wife had tendered $10,000, depositing the funds into

chancery, and held disbursement of the funds until further order

of the court.    On August 2, 2002, the court entered a final

order, finding wife in contempt of court and disbursing the

previously tendered funds to husband. 1        This appeal followed.

                             II.    Analysis

         "The bar of res judicata precludes relitigation of the

same cause of action, or any part thereof, which could be

litigated between the same parties and their privies."         Smith v.

Ware, 244 Va. 374, 376, 421 S.E.2d 444, 445 (1992).         Wife claims

she preserved the res judicata issue in the "Transcript of July

25, 2002 Show Cause Hearing," but she did not include that


     1
       Code § 19.2-318 provides for the appeal of contempt
matters to this Court. In her "Amended Notice of Appeal," wife
appeals the trial court's order of July 25, 2002, "memorialized
on or about August 2, 2002." "The contempt decree imposed a
sentence and adjudicated all issues; it was final, and this
Court ha[s] jurisdiction of the appeal." Peet v. Peet, 16
Va. App. 323, 326, 429 S.E.2d 487, 490 (1993).

                                   - 3 -
transcript in the record submitted to this Court.     Therefore, we

cannot determine what arguments were presented to the trial

court or on what basis the court determined it could hear the

issue.   The trial judge did not address the res judicata issue

in his order.

     Wife included in the appendix submitted to this Court a

"Memorandum in Opposition to Request for Fees and Costs," which

includes a res judicata objection.      However, the memorandum does

not appear in the trial court record, and it indicates that it

was served on husband the same day as the hearing and the trial

judge's order, July 25, 2002.    Because there is no indication

that the memorandum was presented to the trial court, nor any

other evidence that the res judicata objection was raised before

the trial court, this Court cannot determine whether the res

judicata objection was, in fact, raised.     This Court will not

consider an argument on appeal that was not presented to the

trial court.    Ohree v. Commonwealth, 26 Va. App. 299, 308, 494

S.E.2d 484, 488 (1998); Rule 5A:18.

     Because the issue was not properly preserved, we find no

error in the trial court, and we affirm.

                                                           Affirmed.




                                - 4 -